Exhibit 99.1 P.O. Box 18949 | Raleigh, NC 27619-8949 | Phone 919.645.6400 | Fax 919.645.6353 | capitalbank-us.com CONTACT: B. Grant Yarber President and Chief Executive Officer Phone: (919) 645-3494 Email: gyarber@capitalbank-us.com FOR IMMEDIATE RELEASE Capital Bank Announces Financial Results for 2009 RALEIGH, N.C., February 1, 2010 – Capital Bank Corporation (Nasdaq: CBKN), the parent company of Capital Bank, today reported a net loss of $7.2 million for the quarter ended December 31, 2009 compared to a net loss of $62.1 million for the quarter ended December 31, 2008. After dividends and accretion on preferred stock issued under the Capital Purchase Program, net loss attributable to common shareholders was $7.8 million, or $0.68 per diluted share, for the fourth quarter of 2009 compared with net loss attributable to common shareholders of $62.2 million, or $5.50 per diluted share, for the fourth quarter of 2008. The fourth quarter 2008 results include a goodwill impairment charge of $62.0 million, net of taxes. The Company’s financial results reflect a significant increase in provision for loan losses, higher FDIC insurance costs, and nonrecurring expenses related to the Company’s recent proposed public stock offering, partially offset by improved net interest income and a larger income tax benefit. The
